NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   EDWARD JAMES YOUNG, Appellant.

                             No. 1 CA-CR 16-0416
                               FILED 6-1-2017


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201500836
                The Honorable Steven F. Conn, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Alice Jones
Counsel for Appellee

Mohave County Legal Defender’s Office, Kingman
By Eric Devany
Counsel for Appellant
                            STATE v. YOUNG
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Maurice Portley1 joined.


N O R R I S, Judge:

¶1            Appellant Edward James Young appeals his convictions and
sentences for possession of dangerous drugs for sale (methamphetamine),
a class 2 felony under Arizona Revised Statutes (“A.R.S.”) section 13-
3407(A)(2) (Supp. 2016), possession of drug paraphernalia, a class 6 felony
under A.R.S. § 13-3415(A) (2010), and endangerment, a class 6 felony under
A.R.S. § 13-1201(A) (2010).2 On appeal, he raises various challenges to the
sufficiency of the evidence supporting his possession and endangerment
convictions. We reject these arguments, and affirm his convictions and
sentences.

                               DISCUSSION

I.     Sufficiency of the Evidence—Possession Convictions

¶2             Young first argues the State presented insufficient evidence
to support his convictions on the possession counts because, first, the police
did not find any methamphetamine on him or in his car, nor were his
fingerprints found on the plastic bags containing the methamphetamine,
and, second, aside from evidence regarding the weight of the
methamphetamine, the State failed to present any other evidence
demonstrating he had possessed methamphetamine for sale, such as “a
scale, a ledger, or cash.” Applying de novo review, we reject both
arguments. State v. West, 226 Ariz. 559, 562, ¶ 15, 250 P.3d 1188, 1191 (2011)




              1The   Honorable Maurice Portley, Retired Judge of the Court
of Appeals, Division One, has been authorized to sit in this matter pursuant
to Article VI, Section 3 of the Arizona Constitution.

              2The jury also convicted Young of unlawful flight from
pursuing law enforcement vehicle, a class 5 felony. He does not, however,
challenge that conviction on appeal.


                                      2
                             STATE v. YOUNG
                            Decision of the Court

(appellate court reviews trial court’s denial of a Rule 20 motion de novo and
in light most favorable to sustaining the verdict) (citation omitted).

¶3            A motion for a judgment of acquittal under Arizona Rule of
Criminal Procedure 20 is appropriate only if no substantial evidence
warrants a conviction. Ariz. R. Crim. P. 20; see West, 226 Ariz. at 562, ¶ 16,
250 P.3d at 1191 (substantial evidence is proof that reasonable persons
could accept as sufficient to support conclusion of a defendant’s guilt
beyond a reasonable doubt). In reviewing a Rule 20 motion, the question is
whether “any rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt.” West, 226 Ariz. at 562, ¶ 16, 250
P.3d at 1191. Substantial evidence can be both direct and circumstantial. Id.

¶4              Here, the State presented substantial evidence Young
possessed methamphetamine and drug paraphernalia. As discussed in
more detail below, after Young failed to stop for a traffic stop, Detectives
J.V. and D.S. pursued Young by car until Young crashed his car. See infra
¶¶ 10-11. Young then got out of his car and ran away from the Detectives.
Detective J.V. chased Young on foot, and Detective D.S. followed Young by
car and then also chased Young by foot. Both detectives testified that while
Young was running away they saw him “throw” an object, which Detective
J.V. testified “was like throwing a baseball from the outfield to home plate.”
After the detectives arrested Young and drove him to the police station they
returned and searched the area where Young had thrown the object. They
then discovered plastic bags of methamphetamine on the roof of a house,
weighing a total of 38 grams. Detective J.V. also testified that, in his
experience, people do not “stash” drugs on a rooftop and he had previously
chased other people who have “thrown their drugs, discarded their drugs
on the roof of a residence.”

¶5            Although Young’s fingerprints were not found on any of the
plastic bags containing the methamphetamine, the forensic scientist who
examined the bags for fingerprints explained that obtaining fingerprints
from plastic bags was difficult. The forensic scientist testified that the size
of the bags, the thickness of the plastic, and the nature of the substance in
the bag could “inhibit” the chance of finding a fingerprint. She then
explained that in this case, the condition of the bags along with the nature
of the substance contained in the bags made it “much less likely” to find
any fingerprints.

¶6         Given the foregoing evidence, a reasonable jury could have
found Young had possessed the methamphetamine and paraphernalia
even though the detectives found the bag of methamphetamine on a


                                      3
                             STATE v. YOUNG
                            Decision of the Court

rooftop, and despite the absence of fingerprints. See A.R.S. § 13-105(34)
(Supp. 2016) (“’Possess’ means knowingly to have physical possession or
otherwise to exercise dominion or control over property.”).

¶7              Substantial evidence also supports the jury’s finding that
Young possessed the methamphetamine for sale. Sergeant B.H., a
supervisor in the narcotics unit who worked on drug sales investigations
for over six years, testified about drug sales. He explained that finding
scales, a “pay/owe ledger,” and cash in a drug sales investigation did not
make it “more likely” he was dealing with a drug sales case in contrast to
sales cases in which he had found only methamphetamine. Detective B.H.
also testified that “extra baggies” are an indicator of possession for sale and,
further, it was common for persons to both use and sell methamphetamine.
His testimony thus undercut Young’s claim the methamphetamine was for
personal use only. Additionally, Detective J.V. testified the largest bag of
methamphetamine they found on the roof weighed 28 grams, a saleable
amount, and the bags collectively amounted to “three eightballs” also a
“commonly sold amount.”

¶8            As Young points out, some of the circumstances that support
a conviction for possession of drugs for sale (such as a scale, a ledger, or
cash) were not present here, nonetheless, as discussed, see supra ¶¶ 6-7,
substantial evidence supports the jury’s finding he possessed the
methamphetamine for sale. See State v. Martinez, 226 Ariz. 221, 223-24, ¶¶
11-15, 245 P.3d 906, 908-09 (App. 2011) (sufficient evidence supported
conviction for sale of methamphetamine even though evidence was also
consistent with possession for personal use; substantial evidence “is not
insubstantial simply because reasonable persons might have drawn a
different conclusion from the evidence”); State v. Guerra, 161 Ariz. 289, 293,
778 P.2d 1185, 1189 (1989) (on a review of the sufficiency of evidence
appellate court will not reweigh the evidence).

II.    Sufficiency of the Evidence—Endangerment Conviction

¶9             Finally, Young argues the State presented insufficient
evidence that he endangered another person pursuant to A.R.S. § 13-
1201(A) (2010). Specifically, he argues “even though the [S]tate presented
evidence of [his] driving behavior and the circumstances of the alleged
chase, its evidence was insufficient as to show that ‘another person’ . . .
identified or not—was actually present and was subject to a substantial risk
of imminent death or physical injury.” We disagree.




                                       4
                             STATE v. YOUNG
                            Decision of the Court

¶10            Under A.R.S. § 13-1201(A), “[a] person commits
endangerment by recklessly endangering another person with a substantial
risk of imminent death or physical injury.” This requires that another
person be placed in an “actual” substantial risk of death or physical injury.
State v. Doss, 192 Ariz. 408, 411, ¶ 7, 966 P.2d 1012, 1015 (App. 1998). Here,
the State presented substantial evidence Young had recklessly endangered
“another person.” Detectives D.S. and J.V. testified that after they attempted
to execute a traffic stop, Young sped away and drove through a stop sign.
Detective D.S. further testified Young started “veering around other
motorists” in a business district and passed a motorist on the right side even
though there was no lane to the right of the motorist.

¶11          Then, as Young was fleeing southbound he passed a van, also
driving south, by driving “head-on” towards another car into the
northbound lane—and Detective J.V. testified the other car “had to stop to
avoid being struck by [Young’s] vehicle.” The detectives briefly lost sight
of Young after he drove through a four-way stop sign traveling at about 65
miles per hour but regained sight of him when he “collided into [a]
makeshift rock wall” at a home occupied by a woman and her son.

¶12           Young argues the foregoing evidence was insufficient
because Detective D.S. acknowledged that during “the [car] chase” Young
passed the car on the right “without going off the road,” no one was at the
four-way stop that he drove through at 65 miles per hour, and neither
Detective J.V. nor Detective D.S. testified as to how far away the car was
when Young “traveled toward [it] head-on,” or how forcefully Young
crashed into the rock wall. Young’s arguments, however, are an attempt to
have this court reweigh the evidence, which is not appropriate for us to do.
Guerra, 161 Ariz. at 293, 778 P.2d at 1189 (appellate court does not reweigh
the evidence).

¶13          Additionally, despite the evidence Young cites, a jury could
have found beyond a reasonable doubt that Young’s high-speed veering in
a business district around other cars, speeding in the wrong lane, and his
eventual crash into the wall at about 65 miles per hour, placed the motorists
and those present in the home in an actual substantial risk of imminent
death or physical injury. See State v. Villegas-Rojas, 231 Ariz. 445, 446-48, ¶¶
4, 7-10, 296 P.3d 981, 982-84 (App. 2012) (sufficient factual basis of
endangerment under A.R.S. § 13-1201(A) when defendant entered plea
admitting that, while intoxicated, he drove 111 miles per hour with a
passenger, cut off semi-truck driver, and officer had observed defendant
both driving at a high rate of speed and making aggressive unsafe lane
changes).


                                       5
                          STATE v. YOUNG
                         Decision of the Court

                            CONCLUSION

¶14          For the foregoing reasons, we affirm Young’s convictions and
sentences.




                        AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                      6